DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-7 are pending and presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 5/23/2022, with respect to the indefiniteness rejections have been fully considered and are persuasive.  These rejection have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments have necessitated the new obviousness rejections presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka et al. (EP 1388607) in view of Takeyama et al. (JP06-270569, reference is made to the provided English translation).

	Initially, it is noted that the term “hard coating agent” is very broad and is not specifically defined in applicant’s specification. This term can reasonably encompass any element that is ultimately incorporated into a hard coat. With respect to the rejection that follows, a dye that is incorporated into a hard coat is considered a “hard coating agent” given the broad nature of the claim term and the fact that the dye will be a component/agent in a hard coating. 
	Regarding claims 1, 2 and 4-7, Inuzuka teaches a process comprising: a first step of inkjet printing a sublimation dye (which is comparable to a hard coating agent as it will be incorporated into and dye a hard coat, see 0005 and claim 6) to a print base body to obtain a coated print base body (Figure 2 and 0015-0018); a second step of setting the coated print base body to face a lens having a hard coat (Figure 2 and claim 6, which is a resin body, see 0034) in a non-contact manner (Figure 2 and 0027) and then heating to evaporate the sublimation dye such that it is then deposited on the lens (Figure 2 and claim 1); and a final step of fixing (comparable to a curing step) the dye on/in the hardcoat of the lens by heating the lens to form a final hard coat layer on the lens (0031 and Figure 2). Inuzuka fails to explicitly teach the hard coating agent (the dye) contains at least a resin.
	However, Takeyama teaches a sublimation dye which is a polymerizable resin (abstract). Takeyama further teaches applying this dye to a base body (page 7), a step of sublimating the dye to a receiving film (page 9), and then curing the polymerizable sublimation dye on the receiving film by either heat or UV light (page 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Takeyama’s sublimation dye which is a polymerizable resin for Inuzuka’s sublimation dye/hard coating agent and then curing the dye/hard coating agent with heat or UV light. One would have been motivated to make this modification as Takeyama teaches that the use of the polymerizable dye provides enhanced fixing properties, gradation properties and color reproducibility among other enhancements (abstract).

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inuzuka in view of Takeyama as applied to claim 1 above, and further in view of Inuzuka (U.S. PGPUB No. 2015/0113743, hereinafter Inuzuka2).

	Regarding claim 3, Inuzuka in view of Takeyama teach all the limitations of claim 1, but fails to teach the base body is a metal. However, Inuzuka2 teaches a similar process for dying a resin body (abstract) wherein a sublimable dye (abstract) is first printed (0023) on a metal base body (abstract and 0040) followed by placing the resin body near the printed metal base body (0028). The printed metal base body is then heated to evaporate the dye and deposit it on the resin body (0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a metal base body for Inuzuka in view of Takeyama’s generic print base body. One would have been motivated to make this modification as the use of a metal base body prevents the dye from passing through to the other side of the base body and the high heat conductivity will allow for shortening the heating time to allow for faster evaporation of the dye and deposition on the lens (see Inuzuka2 at 0040).

Conclusion
	Claims 1-7 are pending.
	Claims 1-7 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
May 25, 2022Primary Examiner, Art Unit 1717